[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 06-10343                     August 21, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                  CLERK


                    D. C. Docket No. 03-81059-CV-DTKH

THOMAS E. TURNER,
                                                                Plaintiff-Appellee,

                                     versus

SHERIFF OF PALM BEACH COUNTY,
Ric L. Bradshaw, Sheriff,

                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 21, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:


     Defendant appeals the district court’s order denying his motion for
attorney’s fees. Defendant claims that the district court abused its discretion in

refusing to award attorney’s fees because it erred as a matter of law in finding that

the appellee’s lawsuit did not meet the frivolity standards of applicable case law.

      Appellant misconstrues the nature of the district court’s order. The district

court did not commit error as a matter of law. On the contrary, the district court

accurately stated the applicable case law, and the decision to deny the motion was

an exercise of the district court’s broad discretion to determine whether a

prevailing party should be awarded attorney’s fees. Having reviewed the record

and the pleadings of the parties in the case, the district court reasoned that

appellee’s “continued pursuit of his employment discrimination claim” was not so

unreasonable as to satisfy the governing standards of frivolity. This was an

interpretation of the facts and circumstances surrounding the case, not an

erroneous application or interpretation of the applicable case law. In light of the

evidence, especially that with respect to comparator Kronsperger, we conclude

that the district court did not abuse its discretion. Accordingly, the order of the

district court must be

      AFFIRMED.1




      1
             Appellant’s Motion for Leave to File a Reply Brief Out of Time is granted.

                                             2